DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The step of “collating the plurality of ions based on the mass to charge ratio” is not found in the original disclosure (specification and claims).  Paragraph 14 teaches collating a mass spectrum but this is not collating the ions and it is not clear how it could be “based on mass to charge ratio”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuhashi (US 20110168883 A1).
Regarding claim 1, Furuhashi teaches a method of mass spectrometry, comprising:
Using an electrostatic or electrodynamic ion trap (ion trap 1) to contain a plurality of ions, each ion having a mass to charge ratio, the plurality of ions having a first plurality of mass to charge ratios and a second plurality of mass to charge ratios (e.g. the second plurality of mass to charge ratios comprises precursor ions (there are plural precursor ions, paragraph 27) while all other trapped ions comprise the first plurality), each ion of the first plurality of mass to charge ratios follows a path within the electrostatic or electrodynamic ion trap having a radius (each ion in the trap, including the ones in the first plurality of m/z ratios, follows a path in the ion trap having a vibration amplitude, i.e. a path radius, paragraph 18, for at least some time even if they are subsequently ejected); and
 Wherein for each of second plurality of mass to charge ratios (plural precursor ions) the method comprises:

Fragmenting the ions thus modulated in a radius-dependent fashion (by off axis laser beam, figure 6; only fragments ions having a vibrational amplitude (radius) sufficient to enter the region of the laser beam); and determining a mass spectrum of the ions (MS/MS spectrum, paragraph 26).
Regarding claim 2, Furuhashi teaches that the electrodynamic ion trap comprises a quadrupole ion trap (paragraph 16).
Regarding claim 4, Furuhashi teaches that the modulation of the radii comprises modulating an electric field applied to the ions (applying RF voltage signal to cap electrodes, paragraph 16).
Regarding claim 9, Furuhashi teaches that the modulation of the radii comprises preferentially changing the radii of the ions having the mass to charge ratio to a path with a different radius (moving precursor ion to path of laser, paragraph 79).
	Regarding claim 10, Furuhashi teaches that the step of fragmenting ions comprises fragmenting ions which pass through a fragmentation zone (i.e. the path of the laser).
	Regarding claim 11, Furuhashi teaches that the modulation of the radii modulates ions into the fragmentation zone.
	Regarding claim 12, Furuhashi teaches that the mass spectra are determined by a time of flight mass spectrometer (3).
Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Londry (US 20030189171 A1).
Regarding claim 1, Londry teaches a method of mass spectrometry, comprising:
Using an electrostatic or electrodynamic ion trap (third quadrupole is linear ion trap 3) to contain a plurality of ions (desired precursor ions, paragraph 10), the plurality of ions having a first plurality of mass to charge ratios and a second plurality of mass to charge ratios (i.e. each ion has some mass to charge ratio, so the total plurality of ions has a range of m/z values which can be arbitrarily divided into a first plurality of m/z values and a second plurality of m/z values), each ion of the first plurality of mass to charge ratios follows a path within the electrostatic or electrodynamic ion trap having a radius (each ion in the trap, including the ones in the first arbitrarily selected first plurality of m/z ratios, follows an orbit in the ion trap that has some radius, referred to as an “oscillation amplitude” in paragraph 67) and
Wherein for each of the second plurality of mass to charge ratios (i.e. for all the ions, including any randomly selected group of m/z ratios which can be called a “second plurality”) the method comprises:
Modulating the radii of the ions in a mass-to-charge ratio-dependent fashion dependent on the mass-to-charge ratio (exciting trapped precursor ions, paragraph 10 and 67, i.e. resonantly increasing the radii of the ion orbits based on their m/z ratios); and 
Fragmenting the ions thus modulated in a radius-dependent fashion (increased radius of orbit causes them to fragment through collisions, paragraph 67, due to their 
	Regarding claim 16, Londry teaches that the mass spectra are determined using a triple quadrupole mass spectrometer (figure1, paragraph 31).

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Ding (US 7,193,207 B2).
	Regarding claim 5, Furuhashi teaches all the limitations of claim 1 as described above.   Furuhashi does not teach applying excitation pulses, separated by a delay, with the delay providing the mass to charge ratio dependence.  
Ding teaches a method of exciting ions in an ion trap, comprising applying excitation pulses separated by a delay, with the delay providing the mass to charge ratio dependence (selective excitation of ions with mass-to-charge ratio dependent on pulse repetition rate, column 6 line 55–column 7 line 27).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furuhashi to have the excitation waveform of Ding, in . 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi in view of Marshall (US 4,761,545 A).
Regarding claim 6, Furuhashi does not teach applying a modulated excitation pulse which is modulated at a frequency.
	Marshall teaches a method of exciting ions in an ion trap (ion trap, column 4 lines 23-25) comprising applying a modulated excitation pulse which is modulated at a frequency (time varying signal applied over specified time interval column 3 line 40, modulated by higher frequency carrier signal, column 3 lines 64-column 4 line 8).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Furuhashi to include the excitation method of Marshall, in order to excite any desired m/z range of ions in the trap to a desired level without large spikes in the magnitude of the voltage as taught by Marshall (column 2 line 63-column 3 line 15).
	Regarding claim 7, Marshall teaches that the frequency is such so as to provide a resonance with an oscillation frequency of ions having a desired mass to charge ratio (modulating signal is at correct frequency for exciting desired resonance frequencies, column 12 lines 10-14).
	Regarding claim 8, Marshall teaches that the modulated excitation pulse comprises a stored waveform inverse Fourier transform pulse (waveform generated by inverse Fourier transform is stored in memory, column 3 lines 48-50).
Claims 17, 18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Londry in view of Douglas (US 20050067564 A1).
Regarding claim 17, Londry teaches a mass spectrometry instrument, comprising an electrostatic or electrodynamic ion trap (third quadrupole is linear ion trap 3) and a control circuit for the electrostatic or electrodynamic ion trap (power supply 38 for Q3 implicitly has some control means), the electrostatic or electrodynamic ion trap comprising electrodes comprising a plurality of radial trapping electrodes (quadrupoles 35) and at least one excitation electrode (one set of poles of Q3 is excited, paragraph 66; that set is the excitation electrodes and the other set is the radial trapping electrodes), in which the control circuit is arranged so as to:
Apply voltages to each excitation electrode so as to contain, in use, a plurality of ions within a void defined by the electrodes, each ion following a path within the electrostatic or electrodynamic ion trap having a radius (ions oscillate within trap defined by quadrupoles 35), the ions having a first plurality of mass to charge ratios (any group of ions has a set of mass to charge ratios) and;
A second plurality of mass to charge ratios (i.e. any arbitrarily selected subset of the first plurality of mass to charge ratios), and wherein for each of a second plurality of mass to charge ratios (i.e. for all the ions, including the second plurality of mass to charge ratios) the mass spectrometry instrument is configured to:
Modulate the radii of the ions in dependence upon the mass to charge ratio of the ions (exciting trapped precursor ions, paragraph 10 and 67); 
Wherein the instrument further comprises a fragmentation device (means for providing a background gas, paragraph 18) arranged to fragment the ions of the second 
	Londry does not teach at least two axial trapping electrodes.
	Douglas teaches a linear ion trap having two axial trapping electrodes (stopping electrodes, claim 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ion trap of Londry to have the axial trapping electrodes of Douglas, in order to trap ions within the confines of the linear ion trap in a known manner.
	Regarding claim 18, Londry teaches that the electrostatic or electrodynamic ion trap comprises a linear ion trap.
	Regarding claim 20, Londry teaches that the control circuit is arranged such that the modulation of the radii comprise modulating an electric field (i.e. providing an additional AC field) applied to the ions using each excitation electrode (paragraph 66).
	Regarding claim 21, Londry teaches that the control circuit is arranged such that the modulation of the radii comprises preferentially changing the radii of the ions having the particular mass to charge ratio to a path with a different radius (increasing the radius of the desired precursor ions so they collide with more background gas).
	Regarding claim 22, Londry teaches that the fragmentation device is arranged to fragment ions which pass through a fragmentation zone (ions to be fragmented pass through zone near quadrupole electrodes, paragraph 67).
Regarding claim 23, Londry teaches that the control circuit is arranged to modulate the radii so as to shift ions into and out of the fragmentation zone (i.e. they pass through the fragmentation zone and back to the center when excited).
	Regarding claim 24, Londry teaches that the mass determination device comprises a time of flight mass spectrometer.
Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-2, 4 and 9-12 under 35 U.S.C. 102 in view of Furuhashi, the ion trap of Furuhashi traps a group of ions having a plurality of mass-to-charge ratios including a first and second plurality of ions (i.e. precursor ions and other ions). The radii of the precursor ions (i.e. the vibrational amplitude of the ion oscillations in the trap), are modulated by applying an excitation signal (paragraph 20) to resonantly excite ions with a particular range of m/z values to have a higher vibrational amplitude, which changes the path of the ions until they intersect the laser in the system of Furuhashi (Figure 5) and are fragmented.  
Regarding the rejection of claims 1 and 17 in view of Londry, Londry teaches that the amplitude of the oscillation of a selected ion causes the amplitude of the oscillation to increase (i.e. the radius of the ion is modulated) and so the ion is selectively fragmented.  The ions of Londry comprise a plurality of mass to charge ratios which can be arbitrarily divided into a first plurality and a second plurality through any selection criteria, as the current claims do not describe any characteristics of the first and second plurality of ratios. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881